DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/21/2019 has been considered by the examiner.
Preliminary Amendment
The present Office Action is based upon the original patent application filed on December 06, 2018 as modified by the preliminary amendment filed on February 21, 2019. Claims 1-12 are now pending in the present application.
Claim Objections
Claims 2-6 are objected to because of the following informalities:  the term"A radome (10)" (line 1 of each claim) should be replaced with --The radome (10)--. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-12 are rejected under 35 U.S.C. 102(a) as being anticipated by Mayer Pujadas (Hereinafter “Mayer”; US 2012/0119961).
Regarding claim 1, Mayer discloses a radome (10) for vehicles (Fig. 1 radome 10), comprising 
a substrate (18) formed of a radio transmissive resin (Fig. 2 substrate (18); paragraph [0038] see base body 18 …molded of a transparent or nontransparent resin having low radio transmission loss or a resin resulting in low dielectric loss), 
the substrate (18) having a proximal face and a distal face (paragraph [0038];e g.., base body 18 having a proximal face and a distal face) and 
a decoration layer (20) applied to the proximal face (Fig. 2 layer 20), 
the decoration layer (20) comprising a metalloid or a metalloid alloy deposited on the surface of the proximal face (paragraph [0028]; e.g., the use of a metalloid or metalloid alloy for a radome decoration layer) and (paragraph [0038]; e.g., On the surface of the proximal face, a bright decoration layer 20 comprising germanium and/or a germanium alloy is disposed using sputtering deposition), characterized in that said metalloid or metalloid alloy is combined with at least one oxide (paragraphs [0033]-[0034] see the very low conductivity of a germanium decoration layer of the present invention, due to the metalloid nature of germanium, combined with the sputtering deposition method, allows one to avoid the requirement for testing of each radome), 
wherein the radome is configured to protect a radar device (paragraph [0027]; e.g., Radomes cover microwave antennas to protect the antennas from rain, ice, wind and other environmental conditions and are also provided to conceal the antennas form view). 

Regarding claim 3, Mayer disclose the radome (10) for vehicles according to claim 1, wherein said metalloid or the metalloids of the alloy are selected from Silicon, Boron, Germanium, Arsenic, Antimony and/or Tellurium (paragraph [0045];e .g., the metalloids group in the periodic table, such as silicon).  
Regarding claim 4, Mayer disclose the radome (10) for vehicles according to claim 1, further including a radio transmissive resin layer (22) overlying the decoration layer (20) (paragraph [0041]; e.g., a transparent resin layer 22 which overlies the decoration layer 20). 
Regarding claim 5, Mayer disclose the radome (10) for vehicles according to claim 4, wherein the resin layer (22) includes a decoration ink overlay (paragraph [0041];e.g., a decorative ink overlay complementing the ornamental appearance of the decoration layer 20). 
Regarding claim 6, Mayer disclose the radome (10) for vehicles according to claim 1, wherein the metalloid or metalloid alloy combined with said oxide(s) is deposited on the surface of the proximal face by means of PVD magnetron sputtering (paragraph [0047];e.g.., germanium and/or germanium alloy and strata of another metalloid, such as silicon, also applied by sputtering deposition). 
Regarding claim 7, Mayer disclose vehicle (14) including a radome (10) according to claim 1, including a front grill assembly (12) (Fig. 1 grill 12), 

the vehicle (14) further including a radar antenna (16) positioned behind and in registration with the radome (10) (paragraph [0024];e.g., a decorative radome constructed in accordance with and embodying the invention positioned within a grill assembly and a radar antenna positioned behind the radome). 
Regarding claim 8, Mayer disclose vehicle (14) including a radome (10) according to claim 7, wherein said oxide(s) include Titanium (Ti), Vanadium (V), Chromium (Cr), Manganese (Mn), Zirconium (Zr), Niobium (Nb), Molybdenum (Mo), Hafnium (Hf), Tantalum (Ta), Tungsten (W), Iridium (Ir), Nickel (Ni), Platinum (Pt), Silver (Ag), Silicon (Si), Indium (In), Thallium (Tl), Gallium (Ga), and/or Aluminum (Al) (paragraph [0033]; e.g.., The high conductivity of metals like indium or tin, combined) and (paragraph [0045] see silicon). 
Regarding claim 9, Mayer disclose vehicle (14) including a radome (10) according to claim 7, wherein said metalloid or the metalloids of the alloy are selected from Silicon, Boron, Germanium, Arsenic, Antimony and/or Tellurium (paragraph [0045] see silicon and germanium). 
Regarding claim 10, Mayer disclose vehicle (14) including a radome (10) according to claim 7, further including a radio transmissive resin layer (22) overlying the decoration layer (20) (paragraph [0041]; e.g., a transparent resin layer 22 which overlies the decoration layer 20). 
Regarding claim 11, Mayer disclose vehicle (14) including a radome (10) according to claim 10, wherein the radio transmissive resin layer (22) includes a decoration ink overlay (paragraph [0041]; e.g., a decorative ink overlay complementing the ornamental appearance of the decoration layer 20). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115.  The examiner can normally be reached on Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648